*96Voto disidente del
Juez Presidente Señor Negrón Fernández
San Juan, Puerto Rico, a 31 de enero de 1966
Disiento en cuanto a la modificación de la sentencia por considerar que de acuerdo con los hechos de este caso no está justificada dicha modificación cambiando la sentencia de 10 días de cárcel a cien dólares ($100.00) de multa y por consi-*97derar, además, que la intervención de este Tribunal modi-ficando las penas impuestas por los jueces sentenciadores en casos como el presente, crea un estado de inseguridad e incertidumbre en los magistrados del Tribunal Superior en cuanto a la procedencia y corrección de la imposición por ellos de penas que no sean de multa, o de penas que no sean el mínimo de la multa, lo cual considero detrimental al proceso judicial y a las reiteradas normas de no intervención con la discreción del tribunal sentenciador en la imposición de pe-nas, salvo en casos extraordinarios; y además, porque se da una impresión equivocada de laxitud por parte de este Tribunal con relación al problema que representa para la seguridad pública en nuestras carreteras personas conduciendo auto-móviles en estado de embriaguez.